


Exhibit 10.2(a)(ii)

AMENDMENT NO. 2

TO

EMPLOYMENT AGREEMENT

AMENDMENT (“Amendment”) made as of this 16th day of April, 2008 to the
employment agreement dated as of January 30, 2005, as amended (the “Employment
Agreement”), among Finlay Enterprises, Inc., a Delaware corporation (the
“Parent”), Finlay Fine Jewelry Corporation, a Delaware corporation (the
“Operating Company”), and Arthur E. Reiner (the “Executive”). The Parent and the
Operating Company are hereinafter referred to at times collectively as the
“Company”.

WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement;

WHEREAS, the Company and the Executive desire to amend the Employment Agreement.

NOW, THEREFORE, effective as of April 16, 2008, the Employment Agreement is
hereby amended as follows:

1. A new Subsection (h) shall be added to the end of Section 4 of the Employment
Agreement to read as follows:

“(h)(i) Notwithstanding anything herein to the contrary, effective solely with
respect to the 2008 Fiscal Year, in lieu of the Cash Incentive Compensation
otherwise described in this Section 4, the Executive shall be eligible to
receive Cash Incentive Compensation pursuant to the terms of the Company’s 2008
bonus pool established under the Parent’s 2007 Cash Bonus Plan (the “Bonus
Plan”), which Cash Incentive Compensation shall be subject to the terms and
conditions of the Bonus Plan, including the limitation set forth in Section 5.2
thereof.

(ii) Without limiting the generality of the foregoing, the overall amount of the
2008 bonus pool shall be based on the achievement by the Operating Company of
the target level of EBITA (as defined in paragraph (f) above) (on a FIFO basis)
for the 2008 Fiscal Year as follows:

(A) If EBITA (on a FIFO basis) is less than or equal to 100% of the target
level, then the bonus pool is zero;

(B) If EBITA (on a FIFO basis) exceeds 100% of the target level, the bonus pool
consists of the following:

(1) 100% of the amount by which EBITA exceeds 100% of the target level up to $2
million;

(2) 50% of the amount by which EBITA exceeds 100% of the target level from $2
million to $3 million; and

(3) 25% of the amount by which EBITA exceeds 100% of the target level above $3
million.

(iii) The Executive consents to the changes contained herein and agrees that he
will not assert Good Reason (as defined in Section 10(c)(iii) hereof) in
connection with the changes to Section 4, as contemplated herein”

 

 

--------------------------------------------------------------------------------






2. Subsection 10(c)(iii)(B) shall be amended in its entirety to read as follows:

“(B) A reduction by the Company in Executive’s Base Salary or Incentive
Compensation opportunity described in Section 4 (except as permitted under
Section 4(h) solely with respect to the 2008 Fiscal Year) or in the Restricted
Time-Based Bonus opportunity described in Section 6;”

IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 25th day of April, 2008.

 

 

 

 

EXECUTIVE



 

 


/s/ Arthur E. Reiner

 

 

 

Arthur E. Reiner

 

 

 

FINLAY ENTERPRISES, INC.



 

By: 


/s/ Joseph M. Melvin

 

 

Title:

Executive Vice President

 

 

 

FINLAY FINE JEWELRY CORPORATION



 

By: 


/s/ Joseph M. Melvin

 

 

Title:

President

 

 

--------------------------------------------------------------------------------